Citation Nr: 0428165	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  04-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for ulcerative colitis, 
claimed as rectal bleeding.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to June 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In June 2004, the veteran testified before the undersigned 
Veterans Law Judge via videoconference from the RO.  A 
transcript of the hearing is associated with the claims file.

The Board notes that, in June 2004, it received additional 
evidence directly from the veteran.  The veteran also 
submitted a waiver of initial RO review.  Therefore, the 
Board determines that this evidence and this claim are 
properly before the Board at this time and we will, 
therefore, proceed to a decision in the matter.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
ulcerative colitis, claimed as rectal bleeding, is related to 
service or any incident thereof.


CONCLUSION OF LAW

Ulcerative colitis, claimed as rectal bleeding, was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In April 2001, the RO received the veteran's claim for 
service connection for a colon condition.

Associated with the claims file are the veteran's service 
medical records.  A February 1946 Coast Guard examination 
report shows the veteran's rectal system was normal when he 
entered service.  The health history showed only the usual 
childhood diseases (UCD).  There is no evidence of treatment 
for rectal bleeding or ulcerative colitis while the veteran 
was on active duty.  A May 1947 separation examination 
indicates, as to the veteran's personal medical history, 
"None," and clinical evaluation showed no abdominal or 
rectal abnormality.

An August 1950 VA hospitalization record shows the veteran 
was admitted complaining of recurrent discharge and swelling 
in his left coccygeal region since February 1947.  Physical 
examination showed a small verrocous lesion on the left 
buttock just lateral to the coccyx.  A small amount of white 
material could be expressed.  Routine laboratory work was 
within normal limits.  An incision of a pilonidal cyst was 
performed, with primary closure.  Post-operative course was 
uneventful.  The veteran was discharged with a diagnosis of a 
pilonidal cyst.

A March 2000 private treatment record shows the veteran 
underwent a total colonoscopy and polypectomy.  His 
preoperative diagnosis was rectal bleeding, and his 
postoperative diagnoses were colon polyp and hemorrhoids.

In a May 2001 written statement, P.R.F., M.D., indicated that 
the veteran suffered from ulcerative colitis, which he 
contended started in the 1940s.  His colitis was quite 
serious, and eventually required removal of his colon and 
creation of an ileal pouch in May 1996.




In June 2001, the veteran submitted medical information 
entitled "A Future Without Crohn's Disease & Colitis."  
This document includes an explanation of ulcerative colitis, 
with a description of its symptoms, causes, and treatments.

In a June 2001 written statement, S.R.T., M.D., indicated 
that he saw the veteran in January 1996, where he was 
diagnosed with ulcerative colitis.  The veteran had severe 
disease, was hospitalized, and had a colectomy and ileal 
pouch with anal anastomosis.  Dr. T stated that ulcerative 
colitis was a life-long disease with no cure, which could be 
life-consuming.  The veteran was stable following his 
operation.

Documents dated in April 2002 describe the type of ship on 
which the veteran served during his active duty.  The ships 
were described as rolling out of proportion to the weather 
and sea conditions.  The vessels rolled more deeply and with 
a more irritating, nasty, lurching motion than any other 
vessel.

In a May 2002 written statement, Dr. P.F. indicated that the 
veteran had been his patient since 1995.  He had operated and 
removed his diseased ulcerative colon.  Based upon the 
information stated in the veteran's May 2002 letter to VA, it 
was Dr. P.F.'s opinion that the veteran's fifty-year colon 
illness may have been caused by stressful military service.  
He agreed with Dr. T's statement, which said that ulcerative 
colitis could be a life-long disease.  He reiterated that 
there is no cure, and the disease can be life-consuming.

In a May 2002 written statement, the veteran stated that he 
first experienced ulcerative colitis and colon bleeding while 
in service aboard three different Coast Guard cutters.  He 
stated that it was a stressful time for all crewmembers.  The 
ships pitched dangerously and rolled, even in calm seas.  The 
veteran stated that he was constantly seasick, and carted a 
vomit pail around his neck.  He stated that he was issued 
sulfa pills at the ship sick bay, which provided brief relief 
from a bleeding condition that flared and worsened over the 
subsequent years, eventually leading to his colon removal 
operation in 1995.


In a June 2002 written statement, M.I.F., M.D., indicated 
that he was the veteran's original treating physician for his 
ulcerative colitis.  The veteran's resulting operation caused 
him to be bathroom bound all day.  Dr. M.F. noted that, if 
untreated, ulcerative colitis can be a fatal disease.  While 
the exact etiology of the disease is unknown, there was no 
question, in Dr. M.F.'s experience, that stress could be a 
causative factor and a continuing factor throughout a 
patient's lifetime.  This was certainly the case with the 
veteran, according to Dr. M.F.

In April 2003, the veteran testified before a hearing officer 
at the RO.  The veteran stated that he served aboard various 
Coast Guard cutters in 1946.  He believed his illness began 
during his service.  The veteran indicated that he had 
employment problems because he had to go to the bathroom 
fifteen or twenty times a day.  He recalled getting sulfa 
pills while aboard his ship.  The veteran believed that his 
condition was caused by the environmental problems to which 
he was subjected while in service aboard the ships.  The 
veteran read several letters and statements associated with 
his claims file.  He stated that Dr. M.F. started treating 
him in the late 1970s.  He indicated that he saw other 
doctors in Los Angeles in the 1960s.  He testified that, 
after service, he had surgery because he developed a cyst at 
his anus.  He recalled the stress of his Coast Guard service.  
He stated that he began bleeding rectally on board his ships, 
but did not make a big deal of it or report to sick bay a 
lot.  The veteran indicated that he was hospitalized shortly 
after discharge for a bleeding condition.  He indicated that 
he did not engage in combat with the enemy during his active 
service.

In June 2004, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  He stated that he 
experienced problems aboard the ships in service.  He 
remembered being in a very dangerous environment.  He said he 
began to bleed rectally, and got sulfur pills from the 
pharmacist's mate.  He described his current condition and 
his belief that his bleeding rectum began in service and led 
to his current postoperative colitis condition.



II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2001 letter, the RO informed the veteran of the VCAA 
and its effect on his claim.  In addition, the veteran was 
advised, by virtue of a detailed December 2003 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC issued by the RO clarified what 
evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the December 2003 SOC 
contained the duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  That a condition or injury 
occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Service connection may 
also be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends that he began to experience rectal 
bleeding while in service. and continued to have problems up 
until the present time, resulting in his diagnosis of 
ulcerative colitis.  The veteran certainly has a current 
diagnosis, as treatment records and written statements 
clearly show his ulcerative colitis diagnosis and a 1996 
colectomy and ileal pouch anal anastomosis.

At issue, then, is the existence of a condition in service 
and a link between the veteran's current disorder and his 
active duty in the Coast Guard.  The Board notes the 
veteran's account of rectal bleeding while on board ships in 
service, and does not doubt the sincerity of his hearing 
testimony and written statements.  However, there are simply 
no service records associated with the claims file showing 
that the veteran incurred any rectal or gastrointestinal 
problems while on duty.  The veteran's recollection of in-
service rectal bleeding may be accurate; however, when 
provided the opportunity to advise examining personnel of 
such history at a time contemporaneous with his separation 
from active duty, he indicated no abnormality.  Thus, even 
accepting as true his accounts of gastrointestinal bleeding, 
without any medical documentation or evidence of treatment in 
service it is impossible for the Board or any examiner to 
determine, with any reasonable degree of certainty, whether 
the veteran's current disorder is related to his undocumented 
symptoms while on active duty.

The Board notes Dr. P.F.'s May 2002 written statement, in 
which he indicates that the veteran's long history of colon 
illness may have been caused by his stressful military 
service.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  Although on an initial review Dr. P.F.'s May 
2002 written statement appears to support the veteran's 
claim, a close reading shows that it does not.  The opinion 
is both equivocal and speculative and, at most, does little 
more than propose that it is possible that the veteran's 
current ulcerative colitis was related to service.  The 
examiner does not factually establish or explain the sequence 
of medical causation using the facts applicable in the 
veteran's case.  Such speculation is not legally sufficient 
to establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  His stated opinion, then, falls short of 
the level of certainty necessary for the Board to service-
connect the veteran for ulcerative colitis.

Furthermore, while Dr. M.F. stated in June 2002 that there 
was no question in his mind that stress contributed to the 
veteran's condition, he failed to directly relate the 
veteran's disorder to his military service in 1946 and 1947 
or the specific stress he incurred therein.  While VA 
treatment records show a diagnosis of a pilonidal cyst in 
August 1950, just over three years after separation from 
service, there is no evidence of record to connect that 
diagnosis with either the veteran's military service from 
February 1946 to June 1947, or the veteran's current 
ulcerative colitis.  Moreover, even at that time, three years 
post-service, the records fail to show any indication of a 
disorder of the colon indicative of ulcerative colitis.

The Board recognizes that the veteran believes that his 
current ulcerative colitis began in service as rectal 
bleeding and, as stated above, the Board does not question 
the veteran's sincerity.  However, while the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the etiology of symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, while we are sympathetic with the veteran 
regarding the impact his ulcerative colitis has on his life, 
and appreciate the stressful experiences which he underwent 
during his military service, the evidence of record does not 
rise to a level of balance for and against the claim so as to 
permit a finding that the veteran's currently claimed 
disorder is related to his Coast Guard duty.

As the evidence preponderates against the claim for service 
connection for the veteran's ulcerative colitis, claimed as 
rectal bleeding, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  
38 U.S.C.A. § 5107(b) (old and new version); Gilbert, supra.


ORDER

Service connection for ulcerative colitis, claimed as rectal 
bleeding, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



